PER CURIAM.
The juvenile was found to be within the jurisdiction of the court on the basis of activities which would constitute a crime if committed by an adult. The dispositional order required him to make restitution to the victims. He contends, on appeal, that ORS 419.507(1) (a) is unconstitutional and that the court did not make adequate findings regarding his ability to pay restitution. The juvenile made no objection to the dis-positional order and did not raise the issue he now raises on appeal. We decline to consider the merits of these contentions, because they were not preserved by appropriate objections in the trial court. State v. Dillon, 292 Or 172, 637 P2d 602 (1981); State v. Deloge, 55 Or App 742, 639 P2d 1293 (1982); State v. Lake, 49 Or App 505, 619 P2d 1332 (1980), rev den 290 Or 519 (1981).
Affirmed.